UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 28, 2011 (Date of earliest event reported) FORD MOTOR CREDIT COMPANY LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of organization) 1-6368 38-1612444 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 140.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The news release dated January 28, 2011 of Ford Motor Credit Company LLC (“Ford Credit”) concerning fourth quarter and full year 2010 preliminary financial results, furnished as Exhibit 99.1 tothis report, and Ford Motor Company’s Current Report on Form 8-K dated January 28, 2011 concerning fourth quarter and full year 2010 preliminary financial results, furnished as Exhibit 99.2 to this report, are incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. EXHIBITS Designation Description Method of Filing Exhibit 99.1 News release dated Filed with this Report January 28, 2011 of Ford Motor Credit Company LLC with attachment Exhibit 99.2 Form 8-K dated Filed with this Report January 28, 2011 of Ford Motor Company SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR CREDIT COMPANY LLC (Registrant) Date: January 28, 2011 By: /s/Corey M. MacGillivray Corey M. MacGillivray Assistant Secretary EXHIBIT INDEX Designation Description Exhibit 99.1 News release dated January 28, 2011 of Ford Motor Credit Company LLC with attachment Exhibit 99.2 Form 8-K dated January 28, 2011 of Ford Motor Company
